850 F.2d 1047
Prod.Liab.Rep.(CCH)P 11,879Alfred MORENO and Emma Moreno, Plaintiffs-Appellants,v.STERLING DRUG, INC., Defendant-Appellee.Camilla SLOAN and James Sloan, Plaintiffs-Appellants,v.STERLING DRUG, INC., Defendant-Appellee.
No. 87-5583

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
July 22, 1988.
Leslie Stephen Mendelsohn, James M. Heidelberg, San Antonio, Tex., for plaintiffs-appellants.
Mark M. Donheiser, P. Michael Jung, Bryan James Maedgen, Dallas, Tex., for defendant-appellee.
Wayne Fisher, Houston, Tex., for amicus--Texas Trial Lawyers Assoc.
Michael T. Gallagher, David W. Holman, Houston, Tex., for amicus--Assoc. of Trial Lawyers of America.
Javier P. Guajardo, Asst. Atty. Gen., Austin, Tex., for amicus--State of Tex.
Appeal from the United States District Court for the Western District of Texas;  Edward C. Prado, Judge.
Before POLITZ, JOHNSON, and HIGGINBOTHAM, Circuit Judges.
POLITZ, Circuit Judge:
Exercising the privilege granted by Tex. Const. Art. 5 Sec. 3-c, and Tex.R.App.P. 114, we certify to the Texas Supreme Court questions of Texas law which are determinative of the appeal now pending before this court.
CERTIFICATE FROM THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT TO THE SUPREME COURT OF TEXAS
TO THE HONORABLE, THE SUPREME COURT OF THE STATE OF TEXAS, AND THE HONORABLE, THE CHIEF JUSTICE AND ASSOCIATE JUSTICES THEREOF:


1
It appears to the United States Court of Appeals for the Fifth Circuit that this case involves questions of Texas law for which we find neither a dispositive statutory provision nor controlling precedent in the decisions of the Supreme Court of Texas.  The answers to the questions posed will be determinative of the pending appeals and are essential to the appropriate resolution of this litigation.

1. Style of the Case

2
The styles of the consolidated cases are "Alfred Moreno and Emma Moreno vs. Sterling Drug, Inc." and "Camilla Sloan and James Sloan vs. Sterling Drug, Inc.", bearing number 87-5583 on the docket of this court and numbers SA-85-CA-3242 and SA-85-CA-3243 on the docket of the United States District Court for the Western District of Texas, where the appeals originated.2. Statement of Facts


3
On January 21, 1981 Alfred Moreno, Jr., the infant son of Alfred and Emma Moreno, died of Reye's Syndrome.  On September 19, 1981 Shawna Rae Sloan, the infant daughter of James and Camilla Sloan, died of Reye's Syndrome.  In the days preceding their deaths, the infants had been administered doses of Bayer Childrens Chewable Aspirin, manufactured by Sterling Drug, Inc.  Some time after the death of the infants the parents were informed that in some instances the use of aspirin factored into Reye's Syndrome deaths.  On October 22, 1985 the instant wrongful death suits were filed in state district court in Bexar County, Texas.  Sterling Drug removed the actions to the United States District Court for the Western District of Texas, San Antonio Division.


4
Following removal, Sterling Drug moved for summary judgment dismissal of the suits, claiming that the actions were barred by the Texas Statute of Limitations, Tex.Civ.Proc. & Rem.Code Sec. 16.003(b) (Vernon 1986).  The federal district court dismissed the suits, citing a recent decision by a panel of this court, Tennimon v. Bell Helicopter Textron, Inc., 823 F.2d 68 (5th Cir.1987).  The parents appealed;  their appeals pend.

3. Questions Certified

5
A.   Does the "discovery rule" apply to the Texas Statute of Limitations, Tex.Civ.Prac. & Rem.Code Sec. 16.003(b), in an action brought pursuant to the Texas Wrongful Death and Survival Statutes, Tex.Civ.Prac. & Rem.Code Sec. 71.001 et seq., Sec. 71.021, respectively?


6
B. If the discovery rule does not apply to the Texas Statute of Limitations in wrongful death and survival actions, does that statute of limitations, as applied to the plaintiffs herein, violate the open-courts provision of the Constitution of the State of Texas, Tex. Const. art. I Sec. 13?

4. Counsel for the Parties

7
The names, addresses, and telephone numbers of the attorneys for the parties are:

A.   Les Mendelsohn

8
Mendelsohn, Heidelberg, Longoria & Beer, Inc.

1010 InterFirst Plaza
300 Convent Street
San Antonio, Texas 78205

9
(512) 222-2271


10
Attorneys for Alfred and Emma Moreno and James and Camilla Sloan, plaintiffs-appellants

B. P. Michael Jung
Mark M. Donheiser
Strasburger & Price
4300 First RepublicBank Plaza
901 Main Street, L.B. 175
Dallas, Texas 75202

11
(214) 651-4300


12
Attorneys for Sterling Drug, Inc., defendant-appellee


13
In framing the questions, we intend no limitation or restriction on the Texas Supreme Court's consideration of the legal issues presented.


14
The entire record in this case, including copies of the briefs of the parties are transmitted herewith.


15
QUESTIONS CERTIFIED.